___________

                                  No. 96-1582
                                  ___________

Paul William Criswell,                  *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Arkansas.
United States of America,               *
                                        *          [UNPUBLISHED]
              Appellee.                 *


                                  ___________

                     Submitted: December 5, 1996

                           Filed: March 25, 1997
                                   ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Paul William Criswell appeals the district court's1 dismissal of his
second 28 U.S.C. § 2255 motion as an abuse of the writ.        After careful
review of the record, we conclude that the district court did not thereby
abuse its discretion, see Nachtigall v. Class, 48 F.3d 1076, 1079 (8th Cir.
1995) (standard of review), and that Criswell's allegations of pro se
status and illiteracy are insufficient to demonstrate cause, see Smittie
v. Lockhart, 843 F.2d 295, 298 (8th Cir. 1988).       To the extent Criswell
suggests his failure to present his claims in his first motion is excused
because he did not receive the correct version of the presentence report,
we conclude Criswell has not demonstrated he was prejudiced




      1
       The Honorable Elsijane Trimble Roy, United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendation of the Honorable John F. Forster, Jr., United States
Magistrate Judge for the Eastern District of Arkansas.
by any alleged inaccuracies.   See United States v. Flynn, 87 F.3d 996, 999
(8th Cir. 1996) (court need not determine whether cause exists where movant
fails to demonstrate actual prejudice).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-